Citation Nr: 0719021	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-42 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial evaluation in excess of 50 
percent prior to March 20, 2004, for post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to an initial evaluation in excess of 70 
percent as of March 20, 2004, for PTSD.  

4.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD), L4 through S1, with lumbar 
muscle strain.  

5.  Entitlement to an earlier effective date for the grant of 
service connection for the service-connected spinal disorder 
or, in the alternative, entitlement to an effective date 
earlier than April 26, 2002, for the assignment of a 20 
percent rating for this condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to July 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of various Department of 
Veteran's Affairs (VA) Regional Offices (ROs).  The claim is 
currently being handled by the Roanoke, Virginia, RO.  

The record reflects that the veteran's claims file is a 
rebuilt folder.  A total rating based on individual 
unemployability was granted by rating of September 2006.  
This was considered a complete grant of the benefits as to 
this issue.


FINDINGS OF FACT

1.  Medical evidence fails to show that the veteran currently 
has sleep apnea.  

2.  Prior to March 20, 2004, PTSD was manifested by 
occasional panic and anxiety attacks, hypervigilance, and 
visual and audio flashbacks, as well as sleep disturbance.  
Specifically, in February 2003, it was noted that there was 
no history of current homicidal, suicidal, or psychotic 
behavior reported or observed.  

3.  As of March 20, 2004, PTSD is manifested by low energy, 
depressed mood, adhedonia, sleep latency, and suicidal 
ideation of about 3 months with hospitalization as of this 
date due to a suicide attempt.  

4.  The veteran DDD of the lumbar spine, L4 through S1, with 
lumbar muscle strain, is manifested by no more than moderate 
limitation of motion of the thoracolumbar spine and muscle 
spasm.  It has not been productive of any incapacitating 
episodes within the past 12 months.  Ankylosis and 
neurological manifestations associated with the service-
connected low back disability have not been shown.  

5.  The veteran was granted service connection for a low back 
disorder and assigned a noncompensable rating from the date 
following this discharge (in 1995) from service.  A formal 
claim for an increased rating for the spinal disorder was 
received in April 26, 2002, and the veteran was 20 percent 
disabled due to his back disorder as of that date; there is 
no record of treatment for the low back disorder in the one 
year preceding that claim; thus, it is not factually 
ascertainable that the veteran's low back disorder was 20 
percent disabling or more prior to that date.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2006).  

2.  The criteria for an initial evaluation in excess of 50 
percent prior to March 20, 2004, and in excess of 70 percent 
as of March 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code (DC) 9411 
(2006).  

3.  The criteria for an evaluation higher than 20 percent for 
DDD of the lumbar spine, L4 through S1, with lumbar muscle 
strain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5292, 5293, 5295, (2002 and 
2003), 5243 (2006).  

4.  The criteria for an earlier effective date for the grant 
of service connection for the service-connected spinal 
disorder or, in the alternative, the assignment of an 
effective date earlier than April 26, 2002, for the grant of 
a 20 percent rating for this condition, have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103a, 5107, 5110 (West 2002 & 
Supp. 2006) 38 C.F.R. §§ 3.151, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2002 
and April 2006 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the April 2006.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA orthopedic and neurological examinations, and 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Sleep Apnea

Regarding the veteran's claim for sleep apnea, the Board 
notes that a review of the record does not show that the 
veteran has ever received a competent medical diagnosis of 
this disorder.  His sleep problems are only mentioned as a 
symptom of his PTSD, and no chronic sleep disorder is 
reported in the record.  The Board notes that the veteran is 
already service-connected for his PTSD (and its 
manifestations).  It would be a violation of 38 C.F.R. § 4.14 
(2006), to assign a separate rating for any sleep disturbance 
as this would result in double compensation for the same 
disability.  Id.  Esteban v. Brown, 6 Vet. App. (1994).  

Moreover, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of current sleep 
apnea, the claim must be denied.

Even if the veteran did have a chronic sleep disorder such as 
sleep apnea, there is still no competent medical evidence 
which causally relates such to service, to include as 
secondary to a service-connected disability.  No sleep apnea 
was noted during active service, and the record reflects that 
the veteran first complained of such many years after his 
discharge from service.  Inasmuch as the evidence on file 
does not tend to show that the veteran has current sleep 
apnea which may be associated with service, the Board must 
conclude that no additional development, to include 
additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C.A. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999),Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for sleep apnea, and the claim must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

PTSD

The veteran was granted service connection for PTSD in a 
March 2003 rating decision, and a 50 percent rating was 
assigned, effective from the date that the claim was filed on 
April 26, 2002.  During the appeal process, the 50 percent 
rating was increased to 70 percent, effective from March 20, 
2004.  The veteran has appealed, asserting that a rating in 
excess of 50 percent is warranted for PTSD prior to March 20, 
2004, and that a rating in excess of 70 percent is warranted 
as of that date.  

The veteran has appealed the disability initially signed, 
with the grant of service connection in March 2003.  Because 
he appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

The veteran's service-connected PTSD is evaluated pursuant to 
DC 9411.  The regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the DC.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.

Under Diagnostic Code 9411, which addresses generalized PTSD, 
the criteria and evaluations are as follows, in part:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. - 100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. - 70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 30 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. - 
0 percent.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.


Evaluation in Excess of 50% Percent Prior to March 20, 2004

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 50 percent prior to March 20, 2004.  
Prior to that date, the evidence did not show that the 
veteran met the criteria for a 70 percent evaluation.  

Pertinent records considered include VA records from June-
July 2001 which show that the veteran was hospitalized for 
treatment of substance abuse (cocaine and alcohol 
dependence).  His GAF rating was 50 in August 2001.  

When examined by VA in February 2003, it was noted that the 
veteran attended school 5 days per week and interacted with 
friends, although he kept them at a distance.  He reported no 
problems with grooming or with the inability to care for 
himself.  He also reported no current homicidal, suicidal, or 
psychotic behavior.  He did report, however, a history of 3 
suicide attempts without hospitalization.  His insight and 
motivation appeared normal.  The examiner diagnosed PTSD, 
drug abuse, and alcohol abuse.  He attended AA meeting 
several times per week.  The veteran gave an employment 
history that included leaving work at the post office due to 
physical problems.  He also worked at a store as night 
manager, but resigned due to attendance problems due to his 
alcohol abuse.  His GAF rating was 50.  

VA records reflect that the veteran was admitted on March 20, 
2004, following a suicide attempt.  The report notes that the 
suicide attempt was related to an exacerbation of PTSD 
symptoms over the past 3 months.  During hospitalization, his 
medications were adjusted, and he attended substance abuse 
meetings.  He was diagnosed with PTSD and cocaine abuse.  He 
was discharged on March 26, 2004.  

The Board finds that prior to March 20, 2004, the 
preponderance of the evidence is against a finding that the 
veteran's symptoms of PTSD rose to the level of those 
contemplated by the 70 percent evaluation.  As indicated 
above, there was no evidence of the veteran having spatial 
disorientation, neglect of personal appearance, suicidal 
ideation, or obsessional rituals that interfered with routine 
activities.  In 2003, the veteran was attending school 5 days 
per week and had friends, although he said that he kept them 
at a distance.  He was in remission for his substance abuse.  
In determining that the veteran's symptoms warrant no more 
than a 50 percent evaluation prior to March 20, 2004, the 
Board has considered his GAF score of 50 in August 2001 and 
at the time of VA exam in 2003.  This indicates serious 
symptoms.  As reflected below, his GAF score decreased after 
this hospitalization.  Moreover, his substance abuse problems 
were in remission prior to March 20, 2004, and there was no 
treatment records reflecting suicidal attempts until that 
date.  

Accordingly, for the above reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent prior to March 20, 2004 for PTSD, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  Also considered was referral of 
the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for 
further action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  

Evaluation in Excess of 70 Percent as of March 20, 2004  

Pertinent medical evidence considered as to this issue 
includes VA records which reflect that when the veteran was 
seen in October 2004, he was diagnosed with severe PTSD and 
polysubstance dependence, in remission.  A VA physician 
opined in October 2004 that the veteran was totally and 
permanently disabled and unemployable due to PTSD.  He 
presented for enrollment to a PTSD program in October 2004 
for symptoms that included difficulty staying asleep, 
irritability, anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  (It is 
noted that a total rating based on individual 
unemployability.  The question remaining is whether the 
veteran meets the criteria for a higher schedular rating.)

According to the January 2005 disability determination from 
the Social Security Administration (SSA) it was determined 
that the veteran was disabled due to his anxiety disorder.  
For SSA purposes, his disability began on December 1, 2003.  
Based on a December 2004 report by a private examiner, the 
veteran was unemployable.  He noted that he had examined the 
veteran in October 2004.  

On VA examination in April 2006, the veteran had unremarkable 
speech and psychomotor activity.  His affect was appropriate, 
and his mood was mildly anxious.  He had intact attention.  
His thought process was logical and goal directed.  He denied 
delusions, and he had intact insight and judgment.  He 
reported severe sleep impairment.  His impulse control was 
good.  His denied present suicidal and homicidal thoughts.  
His memory was normal.  PTSD was the diagnosis, and the 
veteran's history of substance abuse problems was noted.  
According to the examiner, the substance abuse problems were 
likely, at least, in part, a failed attempt at coping with 
psychiatric symptomatology.  It as noted on the report that 
the veteran's PTSD symptoms, as well as his back problems, 
impacted on his ability to obtain and sustain employment.  

Subsequently dated VA records through 2006 reflect that the 
veteran continued to be seen for psychiatric symptoms and 
substance abuse problems.  His GAF score was 46 in June 2006.  
He was hospitalized for 5 days in July 2006 for his symptoms, 
to include smoking crack cocaine.  His GAF score was noted to 
be 35 on admission and 65 on discharge.  At time of 
admittance, he was suicidal, but there was no suicidal or 
homicidal ideation upon discharge.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 70 percent for PTSD as of March 
20, 2004.  As noted, the veteran was awarded a total 
disability for individual unemployability (TDIU) as indicated 
in the September 2006 rating action.  Clearly, his inability 
to work due, in part, to PTSD was being compensated.  The 
criteria listed under the 100 percent schedular evaluation 
contemplate a person who is truly out of touch with reality-
gross impairment in thought process, persistent delusions and 
hallucination, danger to self or others, cannot perform 
activities of daily living, and loss of memory for names of 
close family members.  None of these symptoms is shown in the 
evidence of record, to include in the 2004 records which were 
the basis for awarding the veteran the 70 percent evaluation.  
Nor are these symptoms shown in the most recently dated 
treatment record in 2006.  The essential symptom of his PTSD 
that was medically demonstrated as of March 20, 2004, and not 
before, was suicidal ideation and attempt.  It is 
specifically noted that there was no suicidal ideation upon 
VA exam in 2003, although he gave a history of 3 attempted 
suicides in the past but without hospitalization.  Clearly, 
an exacerbation of his PTSD is demonstrated as of 
hospitalization on March 20, 2004, but not to the level that 
a 100 percent rating is warranted.  

The criteria under the 100 percent evaluation contemplates 
that a veteran is completely disabled due to symptoms of that 
severity.  While the veteran has reported that he is 
essentially socially isolative, has a depressed mood panic 
attacks and has occasional suicidal ideation, such symptoms 
do not rise to the level of severity of symptoms contemplated 
by the 100 percent evaluation for PTSD and are contemplated 
by the 70 percent evaluation.  

Accordingly, for the above reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent as of March 20, 2004 for PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  Also considered was referral of 
the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for 
further action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  

Entitlement to a Rating in Excess of 20 Percent for DDD, L4 
through S1, with Lumbar Muscle Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40 (2006).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca, supra.  The provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2006).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2006), however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2006). 
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple DCs to determine if there is any basis to increase 
the assigned rating.  Such evaluations involve consideration 
of the level of impairment of a veteran's ability to engage 
in ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief. 38 C.F.R. § 
4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case, at times, 
has been rated as 20 percent disabling under DCs 5295, which 
contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 
(2002).  Other applicable DCs include DC 5292, which 
contemplates limitation of motion of the lumbar spine, and DC 
5293, which contemplates intervertebral disc syndrome.  38 
C.F.R. § 4.71a, DCs 5292, 5293 (2002).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
DCs pertaining to these disabilities are not applicable in 
the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  

The evidence of record includes numerous references to a 
history of back problems in the veteran's psychiatric 
treatment records.  An initial physical therapy assessment 
was accomplished in January 2002.  The veteran reported a 
highly active lifestyle and an employment history that 
included walking and heavy labor.  Physical examination of 
the low back was entirely normal except for tight hamstrings.  

VA magnetic resonance imaging (MRI) of the spine in April 
2002 showed circumferential L4-5 disc bulge with central 
herniation.  There was borderline central canal stenosis at 
this level secondary to the disc disease as well as a degree 
of congenital canal narrowing.  Also noted was facet 
degenerative change bilaterally at L4-5 and L5-S1.  X-ray of 
the spine from April 2002 noted partial sacrolization of L5 
vertebrae with prominent bilateral transverse processes, 
larger on the right normal variant and mild intervertebral 
disk space narrowing at the L5 through S1.  

The veteran orthopedically examined by VA in February 2003.  
He walked with a slight limp.  He showed flexion in the 
lumbar spine up to 75 degrees.  He felt pain at 70 degrees 
initially after 5 sets of trying to touch his toes.  He felt 
pain at 65 degrees of flexion.  He could extend up to 20 out 
of 30 degrees in the lumbar spine.  Lateral bending on the 
left was 30 out of 30 degrees, but on the right he could only 
lateral bend 17 out of 30 degrees.  Rotation was 30 degrees 
posterior and anterior on the left.  It was 20 degrees 
posterior on the right.  This was for both active and passive 
ranges of motion.  There was no spinal tenderness, and he had 
no pain on palpation of the spine.  Strength in both lower 
extremities was 5 out of 5.  Sensory was intact and normal, 
bilaterally.  His 2002 X-rays were reviewed by the examiner 
and summarized.  A large muscle spasm at the L4 region on the 
right paraspinous region that extended into the veteran's 
buttock region was noted.  The muscle was tender to palpation 
and it was enlarged.  

At the time of VA examination in April 2006, the veteran 
ambulated with a normal gait, although he had a left leaning 
posture.  When his back pain was severe, he experienced 
radiating pain into the right lower extremity.  There was a 
constant throbbing pain in the lower right hand side of the 
lumbar region.  Prolonged sitting worsened the pain, and he 
said that he could only stand for about 20 minutes and only 
walk approximately 1 city block.  

Range of motion of the lumbosacral spin was to 45 degrees of 
forward flexion, with extension to 5 degrees.  There was 0 
degrees of lateral flexion and rotation in either direction.  
The veteran had visible pain with range of motion testing.  
The examiner noted palpable muscle spasms and tenderness on 
the right side of the lumbar paraspinals.  Motor and sensory 
examination was normal in both lower extremities.  The 
veteran reported constant low back pain, with radiating pain 
to the right lower extremity when the back pain was severe.  
The examiner diagnosed L4-5 disk degeneration with 
radiculopathy.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the veteran's 
limitation of motion most accurately falls within the 
moderate range.  While the range of motion of the veteran's 
back has in some aspects noted to be half the normal range, 
at no time has his range of motion been found to be severe or 
extremely minimal.  Thus, under the old qualitative criteria 
for evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was no more than moderate, for 
which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, 
DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 
cannot serve as a basis for an increased rating in this 
particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion in April 2006 fall squarely within the 
requirements for a 20 percent rating: forward flexion greater 
than 30 degrees but not greater than 60 degrees; or combined 
range of motion not greater than 120 degrees.  38 C.F.R. § 
4.71a, DC 5237 (2006).  Thus, the new schedular criteria of 
DC 5237 cannot serve as a basis for an increased rating 
either.

Similarly, when rated under the DC for lumbosacral strain, 
the veteran's low back disability again fails to satisfy the 
qualitative criteria for a rating higher than 20 percent 
under the old version, as well as under the new version.  
Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).  In this case, treatment 
records, essentially include VA examination reports from 2003 
and 2006.  These records demonstrate lumbar tenderness and 
evidence of muscle spasm, but no evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus, 
the veteran's low back disability does not satisfy the 
criteria for a higher rating of 40 percent under the old 
criteria of DC 5295.  Under the new schedular criteria, the 
veteran's range of motion does not meet the criteria for a 
higher rating of 40 percent, as discussed immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence shows that his neurological 
examinations were essentially normal in 2003 and 2006.  There 
was no sensory deprivation in either lower extremity.  His 
reflexes were found to be intact and symmetrical in both 
lower extremities.  Motor strength was found to be good in 
all areas, bilaterally.

While the veteran has complained of sensory abnormalities 
related to his low back disability, the findings in the 
medical records do not support a conclusion that he has 
radiculopathy of any significance, or that he has any other 
neurological symptoms amounting to severe recurrent attacks 
of intervertebral disc syndrome with little intermittent 
relief.  The veteran is thus not entitled to an increased 
rating for his low back disability under the criteria of DC 
5293, as in effect prior to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than four weeks but less than six weeks during any one-year 
period of the rating period under consideration.  
Accordingly, he is not entitled to an increased rating under 
this version of this DC.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
DC or codes.  Similarly, neurological disabilities are rated 
separately using criteria for the most appropriate 
neurological DC or codes.  Id., at Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
ranges of lumbar spine motion from exams in 2003 and 2006 
have been summarized above.  These ranges of motion would 
warrant a rating of no more than 20 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula - forward flexion of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine - are not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2006).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to September 2002.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran has complained of flare-ups, 
these apparently only occur only after certain activities.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995). The question 
before the Board, then, is whether the veteran is entitled to 
a separate rating for her neurological manifestations. As 
discussed above, however, while the veteran has complained of 
neurological manifestations, no neurological manifestations 
were demonstrated on examination. Accordingly, the Board 
finds that the veteran is not entitled to a separate rating 
for neurological manifestations.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  

Entitlement to an Earlier Effective Date for the Grant of 
Service Connection for the Service-Connected Spinal Disorder 
or, in the Alternative, an Effective Date Earlier than April 
26, 2002, for a 20 Percent Rating for This Condition

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002 & Supp. 2006).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2006).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2006).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2006).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

In this case, the veteran is service-connected for a spinal 
disorder and, apparently, has been since the date after 
service separation.  As noted earlier, his claims file was 
rebuilt, but there is reference in the folder by the RO on 
more than one occasion, that a noncompensable rating was in 
effect for a back disorder from the date following separation 
from service.  

This appeal ensued following the filing of a claim on April 
26, 2002.  It was at that time that the veteran requested an 
increased rating for his back disability in that his symptoms 
had worsened.  The medical records, as summarized earlier in 
this decision, were added to the record at that time or at a 
time subsequent to the filing.  Thus, there is nothing in the 
record to suggest that the veteran disagreed with the initial 
determination that resulted in the grant of service 
connection.  That claim is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.1103. Consequently, the 
Board may not readjudicate the claim on the same factual 
basis as this decision in the absence of clear and 
unmistakable error (CUE).  Inasmuch as the veteran has not 
alleged CUE regarding the decision upon which service 
connection for a back disorder was granted and a 
noncompensable rating was assigned, the Board has no 
authority to consider that issue.  

Apparently, the veteran is requesting that he receive an 
earlier effective date for the assignment of a 20 percent 
rating.  To cover all bases, however, the Board will also 
note that if it is his contention that the effective date for 
the grant of service connection for a back condition should 
be from when he left service, there is nothing to disagree 
with as those circumstances are already in place.  
38 U.S.C.A. § 5110(b)(1). 

It is the Board's belief, however, that it is the veteran's 
primary contention that the 20 percent rating assigned for 
the veteran's spinal disorder in the March 2003 rating action 
should be assigned an earlier effective date such as from the 
date following date of service separation.  After reviewing 
the entire claims file, however, it is the Board's conclusion 
that an earlier effective date is not warranted.  

As noted above, the effective date of an award of increased 
compensation shall be the earliest date as to which it is 
ascertainable that an increase in disability has occurred, if 
the application was received within one year from such date.  
In this case, a thorough review of the record for the period 
after discharge from service and the current April 2002 
effective date does not show VA received any other written 
communication by or on behalf of the veteran in which he 
indicated that he was seeking an increased rating for his 
service-connected low back disorder.  Thus, no valid 
increased rating claim was submitted during the period after 
service and the current effective date of April 26, 2004.  
See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an 
expressed intent to claim benefits must be in writing in 
order to constitute an informal claim; an oral inquiry does 
not suffice).

The Board also finds that there is no competent medical 
evidence of record within the one year period preceding the 
April 26, 2002, claim which reflects it was factually 
ascertainable that the veteran was entitled to a compensable 
rating for his service-connected back disorder.  Records from 
2001 essentially mention the veteran's back problems in 
passing as he was primarily being seen for his psychiatric 
problems.  His increased symptoms were shown, however, upon 
MRI results in 2002.  Thus, the evidence shows that he met or 
approximated the 20 percent disability rating for his back 
disorder at the time when his claim was filed or shortly 
thereafter.  Thus, the appropriate effective date for the 20 
percent rating is April 26, 2002.  

For the reasons stated above, the Board concludes that there 
is no legal basis for an effective date earlier than April 
26, 2004, for the assignment of a 20 percent rating for the 
veteran's service-connected DDD, L4-S1, with muscle strain. 
Accordingly, the benefit sought on appeal must be denied.  



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to an initial evaluation in excess of 50 percent 
prior to March 20, 2004, for PTSD is denied.  

Entitlement to an initial evaluation in excess of 70 percent 
as of March 20, 2004, for PTSD is denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD), L4 through S1, with lumbar 
muscle strain, is denied.  

Entitlement to an earlier effective date for the grant of 
service connection for the service-connected spinal disorder 
or, in the alternative, an effective date earlier than April 
26, 2002, for the assignment of a 20 percent rating for this 
condition, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


